Citation Nr: 1027323	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for Agent Orange exposure.

2.	Entitlement to service connection for a disability manifested 
by lower right abdominal pain.

3.	Entitlement to service connection for numbness, tingling and 
pain of the feet, hands, arms and back.

4.	Entitlement to service connection for small colon colectomy.

5.	Entitlement to service connection for pericardectomy.

6.	Entitlement to service connection for carpal tunnel syndrome 
release.

7.	Entitlement to a compensable evaluation for bilateral hearing 
loss.

8.	Entitlement to a compensable evaluation for appendectomy scar. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1960 
and from July 1960 to July 1980. He had service in the Republic 
of Vietnam from         December 1966 to December 1967.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying entitlement to the benefits sought on 
appeal. 

The issues of service connection for lower right abdominal pain, 
numbness, tingling and pain of the feet, hands, arms and back, 
carpal tunnel syndrome release, small colon colectomy and 
pericardectomy, and increased ratings for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGSOF FACT

The underlying fact of the Veteran's presumed Agent Orange 
exposure does not constitute a current medical disability for 
which service connection may be established.

CONCLUSION OF LAW

The criteria are not met for service connection for Agent Orange 
exposure. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has further 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from August 2002 and                
February 2005, the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a supplemental March 2006 notice letter provided 
information concerning both the disability rating and effective 
date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial   
January VCAA letter preceded issuance of the September 2003 RO 
rating decision denying the Veteran's claims, whereas the 
subsequently dated VCAA letter from February 2005 did not meet 
the definition of timely notice. However, notwithstanding the 
timing-of-notice error, the Veteran has had a full opportunity  
to respond to the subsequently dated VCAA notice letter in 
advance of the          May 2007 Supplemental Statement of the 
Case (SSOC) readjudicating his claims. There is no objective 
indication of any further relevant information or evidence that 
must be associated with the record. The Veteran has therefore had 
the full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), outpatient records post-service from military facilities, 
and private treatment records, as well as arranging for him to 
undergo VA examinations. See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See 
also 38 C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed by 
the disabling condition). In furtherance of the claims, the 
Veteran has provided several lay statements. The Veteran has not 
requested the opportunity to testify at a hearing. The record as 
it stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, 
no further action is necessary to assist  the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases of a 
chronic nature, such as organic disorders of the nervous system, 
will be presumed to have been incurred in service if manifested 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Agent Orange Exposure

The Veteran has set forth a generalized claim for service 
connection for Agent Orange exposure, not predicated upon with 
any particular claimed medical condition. The claim is entirely 
one for service connection for the underlying exposure to 
herbicides in service. The factual occurrence of Agent Orange 
exposure itself is what the Veteran seeks to establish. While 
this may well have occurred, and it relates to an aspect of his 
service, it nonetheless does not comprise any form of disability 
for which VA can recognize service connection. For this reason, 
the claim for service connection for exposure to Agent Orange 
must be denied.

The personnel file for the Veteran verifies that he had active 
duty service in the Republic of Vietnam during the Vietnam Era, 
from December 1966 to December 1967. Under these circumstances, 
the Veteran's exposure to Agent Orange is to be presumed as a 
matter of law. See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

However, the claim for service connection for Agent Orange 
exposure itself is not one for a specified medical disorder. 
There is no current claimed disability associated with this 
claim. Without a substantive claimed medical condition being 
alleged, the Veteran's presumed Agent Orange exposure is merely 
an element of a potential case, but not sufficient to prove the 
entire case. The Veteran must cite some identifiable medical 
malady purportedly associated with Agent Orange exposure to 
establish a valid claim. For guidance, the Board points out that 
the term "disability" for VA purposes refers to a condition 
which has been deemed to result in impairment to the claimant's 
earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As to the claimed service connection for Agent Orange exposure, 
this particular claim must be denied for the above reasons. 

Meanwhile, the Veteran's assertion in regard to his remaining 
claims for service connection for actual disabilities (i.e., for 
lower right abdominal pain, carpal tunnel release syndrome) that 
Agent Orange exposure led to these conditions is a valid attempt 
to identify presumed Agent Orange exposure as the basis for a 
claim.           Thus, in adjudicating these remaining claims, 
the Board will consider the significance of his presumed Agent 
Orange exposure as warranted. 


ORDER

Service connection for Agent Orange exposure is denied.


REMAND

There is further development warranted before issuance of a 
decision on the remaining claims on appeal. 

Under VA's duty to assist, VA will provide a medical examination 
or obtain a medical opinion where deemed necessary under the 
circumstances of a given case.                    See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). The Board finds that medical examinations addressing 
several of                 the Veteran's claims are required to 
resolve these matters.


Gastrointestinal disorders

Service treatment records show complaints and treatment for 
intermittent right lower quadrant cramping abdominal pain with 
diagnoses of probable gastroenteritis in May 1973.  Subsequently, 
there was intermittent recurrence of the pain, and in recent 
months it occurred every two to three months. The Veteran 
underwent an exploratory laparotomy and right hemicolectomy with 
ileo transverse anastomosis. Following the surgery, the Veteran's 
diagnosis was of mucocele of appendix, with marked fibrosis and 
granulation tissue in cecum and surrounding tissue. In January 
1974 the Veteran was placed on a limited duty profile due to a 
bowel obstruction.

Following service discharge, diagnostic testing in April 1991 
indicated a line of surgical sutures over the mid-abdomen 
consistent with a prior history of appendectomy with bowel 
resection, otherwise unremarkable.

Thereafter, as reflected in records from a U.S. Naval hospital in 
Okinawa, Japan,   in August 1993 the Veteran presented with a 
three-day history of complete bowel obstruction, and abdominal 
cramps, worse in the right lower quadrant area.             The 
diagnosis made was of small bowel obstruction. The Veteran 
underwent an exploratory laparotomy, and removal of the bowel 
obstruction with a cecectomy.           In September 1993, the 
diagnosis was of bowel obstruction with enterocutaneous fistula. 
He underwent a procedure for the placement of a left external 
jugular dual lumen broviac catheter. 

Subsequent treatment records from September 2003 to May 2006 
reveal
 multiple small bowel obstructions and adhesions and persistent 
diarrhea and diffuse abdominal discomfort. There was possible H. 
pylori. 

This case presents a somewhat complex medical history, with the 
potential that at least some of the Veteran's present 
symptomatology has a connection to in-service medical diagnosis 
and treatment. The specific conditions claimed are a small colon 
colectomy (residuals therefrom), and a disability characterized 
by lower right abdominal pain. A VA examination would assist in 
resolving the instant claim.   The initial purpose of this 
examination should be to identify any and all current 
disabilities affecting the claimed regions, including whether 
there is continued bowel obstruction. The VA examiner should then 
comment upon whether all diagnosed conditions are attributable to 
the Veteran's service, namely to the history of a 1973 
hemicolectomy procedure 

Pericardectomy

Service treatment records in 1977 show the Veteran had 
experienced a few brief twinges of chest pain with breathing 
problems but no persistent pain. There was reference to one week 
period in April 1977 during which the Veteran had previously 
undergone treatment for pericarditis. The impression was of 
pericarditis, resolved.

Post-service treatment records at a military clinic from November 
1993 to May 2006 indicate the presence of a chronic right side 
pleural effusion, treatment for suspected pericarditis, 
constrictive pericarditis of unknown etiology, and
 congestive pericarditis, with some continuing atypical-type 
chest pain.             					           
Based upon the foregoing, a VA examination should be arranged to 
determine whether the Veteran currently has any symptomatology 
associated with his pericardectomy, and moreover whether the 
underlying condition itself is of service origin. 

Numbness, tingling, and pain of hands, arms, back and feet and 
carpal tunnel syndrome

Service treatment records show complaint of numbness and pain in 
the right hand, arm, and shoulder.  Post service treatment 
records show complaints of pain in the hand, arms, back and feet 
with diagnoses of polyneuropathy, chronic pain syndrome, and 
carpal tunnel syndrome. 

The Veteran has had examinations but there has been no opinion as 
to relationship of the Veteran's currently diagnosed disorders to 
his service or to his exposure to Agent Orange.  Thus, a VA 
examination is needed.

Increased Rating Claims

The Veteran last underwent a VA Compensation and Pension 
examination pertaining to his service-connected bilateral hearing 
loss in September 2002. 

Since that time, there have been no further VA medical 
evaluations of that condition. A February 2005 private 
audiometric study is of record, however,             the report 
is printed in graphical form and therefore is not usable for VA 
rating purposes. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(VA may not interpret graphical representations of audiometric 
data).

A more contemporaneous VA audiological examination is therefore 
required to obtain a complete depiction of the severity of the 
Veteran's bilateral hearing loss. See Palczewski v. Nicholson, 21 
Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 
498, 505-06 (1998) ("Where the record does not adequately reveal 
the current state of the claimant's disability ...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In addition, another examination is necessary with reference to 
evaluating                 the Veteran's service-connected 
appendectomy scar. On an October 2002 health summary for VA 
purposes by the military physician who had examined the Veteran 
in September 2002, it was observed that the Veteran had a 
transverse long scar for his recurrent surgical operations for 
his appendicitis and small bowel obstruction. The abdomen was 
soft, nontender and nondistended. The Veteran did have at times 
tenderness in the left lower quadrant. However, these findings do 
not clearly indicate essential characteristics of the Veteran's 
appendectomy scar, including    the objective measurements and 
whether characterized by pain and/or discomfort. Another more 
comprehensive examination is thus necessary. 

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA gastrointestinal examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail. It is requested that 
the VA examiner indicate all current 
gastrointestinal disabilities the Veteran 
manifests as a likely residual of a small 
colon colectomy and involving lower right 
abdominal pain, including considering recent 
diagnoses of bowel obstruction and abdominal 
cramping with diarrhea and discomfort.          
The VA examiner should then determine whether 
each diagnosed disability is at least as 
likely as not (50 percent or greater 
probability) due to an incident of the 
Veteran's service, including a 1973 
hemicolectomy procedure as documented in 
service treatment records. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should schedule the Veteran for 
a VA cardiology examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, and all findings should 
be set forth  in detail. It is requested that 
the VA examiner indicate all current 
disabilities the Veteran manifests that are 
associated with his history of a 
pericardectomy.             The VA examiner 
should then determine whether each diagnosed 
disability is at least as likely as not (50 
percent or greater probability) due to an 
incident of the Veteran's service, 
considering the past symptomatology 
documented in service treatment records. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

3.	Then schedule the Veteran for a VA 
audiological examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, including audiometric testing, and 
all findings should be set forth in detail. 
It is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected bilateral hearing loss, in 
accordance with the objective rating criteria 
specified at 38 C.F.R. § 4.85. The VA 
examiner should further comment upon the 
effect of hearing loss on occupational 
functioning and daily activities.

4.	Then schedule the Veteran for a VA 
dermatological examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.        It is requested that 
the VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected appendectomy 
scar, in accordance with the objective rating 
criteria specified at 38 C.F.R. § 4.118. 

5.	Then schedule the Veteran for a joints and 
muscle examination.  The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.    The VA examiner (s) 
should provide an opinion as to whether the 
Veteran's currently diagnoses joint/muscle 
disorder of the hands, arms, back, and feet 
variously diagnosed as polyneuropathy, 
chronic pain syndrome, and carpal tunnel 
syndrome are related to the Veteran's service 
including to Agent Orange.   

6.	The RO/AMC should then review the claims 
file. If any of   the directives specified in 
this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

7.	Thereafter, the RO/AMC should readjudicate 
the claims for service connection for a 
disability manifested by lower right 
abdominal pain, numbness, tingling and pain 
of the feet, hands, arms and back, carpal 
tunnel syndrome release, a small colon 
colectomy, and a pericardectomy, and 
increased rating claims for bilateral hearing 
loss and an appendectomy scar, in light of 
all additional evidence received. If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.         
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


